Title: 1778. March 1. Sunday.
From: Adams, John
To: 


       Discovered that our Mainmast was sprung in two Places—one beneath the Main Deck, where if the Mast had wholly failed in the late Storm it must have torn up the main Deck and the Ship must have foundered. This is one among many Instances, in which it has already appeared that our Safety has not depended on ourselves.
       A fine Wind, all day and night. Somewhat Sea Sick. The Ship was very quiet and still—no Disturbance—little noise.
       I hope for the future We shall carry less Sail, especially of nights, and at all Times when We are not in Chase.
      